DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner thanks Applicant for the amendment to claim 17, which overcomes the previous 112 rejection as it clarifies the structural components required for the use of the language “additional knife edge”.  The 112 rejection of claim 17 is overcome. 
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive.  Applicant argues that the “examiner appears to admit (in the rejection of claim 1) that T1 does not specifically teach the limitation that a portion of the weight added by the knife edge is removed by the pocket in the tip shroud.” The office disagrees with this interpretation.  The office was clear that it was of the position that T1 explicitly disclosed forming a recess and thus a portion of weight removed, and adding a knife seal was adding weight.  Applicant’s original language, (and current language) failed to provide any more specific limitation or connection between the weight removed or weight added.  
With regards to the amended language see the 112 new matter and 112 indefinite rejections below.
Applicant has argued that “the weight removed by the pocket is a function of the weight added to the blade due to the additional knife edge.”  As noted in the 112 new matter rejection the Applicant has provided no language clarifying the definition the weight removed being a “function” as argued.    Referring to the 112 indefinite rejection below, as applicant ties no specificity to the “function” language, the office must respectfully note, any weight removed, has a value, any weight added has a 
Applicant further argues that Seleski, the offices support that a pocket is weight removed, cannot apply because the pockets are cast in the shroud, however, Seleski was relied upon for merely teaching the basic fact that material removed is weight removed.  The T1 reference actually used in the rejection is clear in for example, ¶150-151 the pockets in question can be expanded by machining in an additional step after casting has an additional step refining the blade shroud, and thus the weight for the pocket is removed after casting and any weight added after casting is related to the weight removed after casting by some inherent relationship. Further while the office does not rely upon it for the official notice, the office notes by admission of the Applicant by original filing, the now canceled claims 3 and 14 alleged that by interpretation of the applicant, the portion of weight removed by the pocket in casting can be related as a portion to the weight added by the additional knife edge in a later design step, as the pocket being cast into the blade was previously claimed with regards to the portion of weight between pocket and knife edge relationship  language existing in the originally filed claim 1. . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended all the independent claims to recite, “the portion of the weight removed by the pocket is a function of the weight added by the material of the additional knife edge.”  The office has carefully reviewed the specification which only recites function once in ¶29, citing that, “the amount of pull or load applied to a blade attachment is a function of the distance the weight is located from the engine centerline and the rotational speed of the turbine blade.”  Function, implies a specific 

Claims 1-2, 4-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Per the 112 new matter above, the office is given no guidance as how to interpret function.  Based upon the arguments by Applicant, merely amounts in ¶30 of the instant application, that there is some anomalous relationship between weight removed and weight added.  A relationship is different, and broader than a function, and could be any of the following (less than), (more than), or (the same as). Applicant argues that the value can’t be 1:1, in the arguments but provides no citation in the spec of this specific value.  As the weights removed can be symmetrically located to the weight added about a center of mass and gravity of the blade tip shroud, it could indeed be 1:1 without disrupting the weight of the blade.  Further, per the claim the final weight can be changed, thus it could be 1:1 in two asymmetric places such that the overall moment of the summed weight around the system is reduced.  As the specification, nor the claim require anything more than a broad relationship, for the purpose of compact prosecution, the office will interpret the unsubstantiated “function of the weight” language as to be “a relationship between the weight added and weight removed,” which is as much support as the specification appears to give to any interpretation of “function of.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-6, 8-12, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over T1 in view of US 8,192,166 to Beeck et al. (B2) and US 7,695,248 to Mons et al. (M1).

In Re Claim 1:
T1 teaches:
	A method for reducing weight of a turbine blade(25) and improving sealing of a blade tip region comprising:  [Figure 8 and abstract shows the feature of a blade having a recess and blade tips, thus having reduced weight and sealing.]
	Providing the turbine blade having an airfoil(25), a tip shroud(55), and a knife edge(57) extending radially outward from the tip shroud; [Figure 8]
	Placing a pocket(87, 93) in at least a portion of the tip shroud; [Figures 14-15 and Figures 22-24.   ¶151-150 disclose adding cavities and holes by an after casting machining process.  Also ¶154 and Page 22, ¶161-162.]
	Wherein a portion of a weight added by knife edge is removed by the pocket in the tip shroud, the portion of the weight removed by the pocket is a function of the weight added by the material of a knife edge. [In so far as “function of” is definite see Arguments and 112 b above, there is a relationship (either less than, more than, or same) between weight added by placing a knife edge on a system, and weight removed by machining in a pocket after casting.  In so far as the applicant has defined the language this is met.  Further, the office takes official notice: In so far as this language is limiting, any recess formed in a blade tip shroud, is a portion of weight and material removed.  And any knife seal on the tip shroud is weight added to it, thus a portion of the weight the shroud saved by the removal of the 

T1 does not teach:
	Forming an additional knife edge, and forming it by adding material to an outer surface of the tip shroud.

B2 teaches:
	It is known that when designing blades with one tip rail (120, Figure 4) that alternatively shrouds with two tip rails(420, 520, Figure 5). [Col. 5, ll. 25-27, 50-53.] This is advantageous as they provide an improved hot gas sealing capability, by reducing hot working gas flow over their tips and reduce hot working gas access to the casing. [Col. 5, ll. 45-67.]

M1 teaches:
	A method of modifying a turbine blade to reduce airflow passing around a tip of the turbine blade comprising forming a first knife edge(1281) and then forming a second knife edge(1282) extending radially outward from a tip shroud(114), the knife edges added to the tip shroud in a sequential additive manufacturing steps. [Figure 1. Col. 5, ll. 40-64 discloses the elements.  Col. 8, ll. 7-53 discloses a process whereby a single tooth is built up in a single manufacturing process from shroud base to tip. Col. 9, ll. 19-25 add that this may be formed directly from the base rather than a preset upraised portion.  Col. 9, ll. 0-36 disclose unique steps that may be added to make the shape of the tooth unique from any later tooth being added. As the disclosure expressly states forming a single rail in its entirety from base to tip.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of T1, to provide two knife edges as taught by B2, for the purpose of improving the sealing effectiveness at the tip shroud and reduce hot gas flow over the casing.  This would be a first knife edge and an additional knife edge.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming the knife edges of T1 in view of B2, to be formed by additive manufacturing as taught by M1, for the purpose of providing a simplified casting process and a better coating process by forming each knife edge and coating each one during its individual formation process.  This would yield the limitation of a blade tip shroud where a first knife edge is formed in completion as taught by M1 by additive manufacture.  At this point an additional knife edge is added to the provided blade by additive manufacture, this would yield material added to the blade, after manufacturing, similar to the material removed by the formation of the additional recesses by T1, and thus the weight removed would be related, “functional” in so far as it is definite, by some value of equal to, less than, or more than, the weight of the material added by the knife edge.  

In Re Claims 2-, 4-6 and 8:
T1 as modified in claim 1 teaches:
	The turbine blade of claim 1, wherein:
	(Claim 2) the pocket is placed in the tip shroud by an EDM process. [T1, Page 16, ¶151 discloses the cooling configuration elements may be machined into the shroud; and that EDM is one of the machining processes. The cooling pocket(87) is one of the cooling configuration elements. The office 
	(Claim 4) The pocket extends into the airfoil. [T1 Figure 15 shows the plenum extends into the airfoil region below the tip shroud lower surface(61).]
	(Claim 5) the pockets surrounds one or more cooling holes(T1,33) the one or more cooling channels. [T1, Figure 15 shows the pocket encompasses(33) and Page 16, ¶152.]
	(Claim 6) claim 5, the pocket surrounds one or more cooling holes(75) extending into the tip shroud. [T1, Figure 15, Page 16, ¶152.]
	(Claim 8) the second knife edge is added by an additive manufacturing process. [M1, Col. 8, ll. 7-53.]

In Re Claim 9:
T1 teaches:
	A gas turbine blade(25) comprising: [Abstract.]
 	An attachment(22); [Figure 8]
	A platform(24) extending radially outward from the attachment; [Figure 8]
	An airfoil(25) extending radially outward from the platform; [Figure 8]
	A tip shroud(55) extending circumferentially from the airfoil, the tip shroud having at least one knife edge (57) extending radially from an outer side of the tip shroud; and [Figure 8]
	One or more pockets(87, 93) in the tip shroud, the one or more pockets extending from an outer surface of the tip shroud towards the airfoil. [Figures 14-15 and Figures 22-24. Pages 17-18, ¶154 and Page 22, ¶161-162.]

	Wherein a portion of a weight added by a knife edge is removed by the pocket in the tip shroud, the portion of the weight removed by the pocket is a function of the weight added by the material of a knife edge. [In so far as “function of” is definite see Arguments and 112 b above, there is a relationship (either less than, more than, or same) between weight added by placing a knife edge on a system, and weight removed by machining in a pocket after casting.  In so far as the applicant has defined the language this is met.  Further, the office takes official notice: In so far as this language is limiting, any recess formed in a blade tip shroud, is a portion of weight and material removed.  And any knife seal on the tip shroud is weight added to it, thus a portion of the weight the shroud saved by the removal of the material was offset by the weight added to the shroud by any knife edges added. The office refers to US 6,491,498 to Seleski et al. as evidence of this well-known feature. Col. 1, ll. 39-64 discloses shrouds (and knife edges) increase the weight of the blade and loading caused by them.  Col. 3, ll. 14-29 disclose providing recessed pockets reduces the weight of the shroud(and its elements).]

T1 does not teach:
	Adding at least one knife edge is added to the tip shroud after casting the gas turbine blade; the portion of the weight removed by the one or more pocket is a function of the weight added by this knife edge. (as opposed to the existing knife edge).

T1 further teaches:
Any number of retrofit or after casting processes may be applied to the final forming of the tip shroud. [¶150-151.]

B2 teaches:
	It is known that when designing blades with one tip rail (120, Figure 4) that alternatively shrouds with two tip rails(420, 520, Figure 5). [Col. 5, ll. 25-27, 50-53.] This is advantageous as they provide an improved hot gas sealing capability, by reducing hot working gas flow over their tips and reduce hot working gas access to the casing. [Col. 5, ll. 45-67.]

M1 teaches:
	A method of modifying a turbine blade to reduce airflow passing around a tip of the turbine blade comprising forming a first knife edge(1281) and then forming a second knife edge(1282) extending radially outward from a tip shroud(114), the knife edges added to the tip shroud in a sequential additive manufacturing steps. [Figure 1. Col. 5, ll. 40-64 discloses the elements.  Col. 8, ll. 7-53 discloses a process whereby a single tooth is built up in a single manufacturing process from shroud base to tip. Col. 9, ll. 19-25 add that this may be formed directly from the base rather than a preset upraised portion.  Col. 9, ll. 0-36 disclose unique steps that may be added to make the shape of the tooth unique from any later tooth being added. As the disclosure expressly states forming a single rail in its entirety from base to tip.  The formation of a second rail, is a subsequent manufacturing process, in so far as it has been currently claimed.] This is advantageous over casting of the tip rails because this can simplify the casting step and incorporate a final step of thermal coating directly into the formation of the seal step.  Col. 2, ll. 8-57.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of T1, to provide two knife edges as taught by B2, for the purpose of improving the sealing effectiveness at the tip shroud and reduce hot gas flow over the casing.  This would be a first knife edge and an additional knife edge.


In Re Claims 10-12, 15, 16:
T1 as modified teaches:
	The turbine blade of claim 9, wherein:
	(Claim 10) the one or more pockets have a tapered bottom surface such that the one or more pockets varies in depth. [T1, Figure 15 shows the pocket can have a curved lower portion.]
	(Claim 11) one or more cooling channels(33) extending through at least the airfoil. [T1, Figure 15 and Page 16, ¶152.]
	(Claim 12) claim 11, the one or more pockets encompass the one or more cooling channels. [T1, Figure 
(Claim 15) the one or more pockets has an axial length and a circumferential width, wherein the length is greater than the width in any cross-section. [Figures 22-23 show the general axial length of for example the left pockets.  Figure 24, shows the circumferential width in cross section and relative length.]

	(Claim 16) the at least one pocket comprises at least two pockets(93) with at least one pocket positioned on opposite sides of the knife edge. [Figures 22-24 show the pocket formed in two parts on either side of the knife edge.]

In Re Claim 17:
T1 teaches:
	A method of modifying a turbine blade with reduced airflow passing around a tip of the turbine blade(25) comprising:
Providing a turbine blade (25) having an airfoil, a tip shroud (55) a knife edge (57) extending radially outward from the tip shroud; [Figure 8 and abstract shows the feature of a blade having a recess and blade rail.]
	Forming the knife edge in an initial manufacturing process. [Casting]
	Forming at least one pocket in the tip shroud of the turbine blade, the at least one pocket being formed in the tip shroud in a subsequent manufacturing process; [¶150-151 discloses forming additional recesses may be done after casting by EDM or drilling.]

T1 does not teach:
	Forming an additional knife edge, and forming it by adding material to an outer surface of the tip shroud in a first subsequent manufacturing process.

T1 further teaches:
	The tip shroud elements may be formed by post casting processes as part of a retrofit or repair. [¶150-151.] 

B2 teaches:
	It is known that when designing blades with one tip rail (120, Figure 4) that alternatively shrouds with two tip rails(420, 520, Figure 5). [Col. 5, ll. 25-27, 50-53.] This is advantageous as they provide an improved hot gas sealing capability, by reducing hot working gas flow over their tips and reduce hot working gas access to the casing. [Col. 5, ll. 45-67.]

M1 teaches:
	A method of modifying a turbine blade to reduce airflow passing around a tip of the turbine blade comprising forming a first knife edge(1281) and then forming a second knife edge(1282) extending radially outward from a tip shroud(114), the knife edges added to the tip shroud in a sequential additive manufacturing steps. [Figure 1. Col. 5, ll. 40-64 discloses the elements.  Col. 8, ll. 7-53 discloses a process whereby a single tooth is built up in a single manufacturing process from shroud base to tip. Col. 9, ll. 19-25 add that this may be formed directly from the base rather than a preset upraised portion.  Col. 9, ll. 0-36 disclose unique steps that may be added to make the shape of the tooth unique from any later tooth being added. As the disclosure expressly states forming a single rail in its entirety from base to tip.  The formation of a second rail, is a subsequent manufacturing process, in so far as it has been currently claimed.] This is advantageous over casting of the tip rails because this can simplify the casting step and incorporate a final step of thermal coating directly into the formation of the seal step.  Col. 2, ll. 8-57.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of T1, to provide two knife edges as taught by B2, for the purpose of improving the sealing effectiveness at the tip shroud and reduce hot gas flow over the casing, after the casting step of T1, which provides for forming tip shroud features after casting as usable with the method.  This would be a first knife edge and an additional knife edge.


In Re Claim 19:  
T1 as modified in claim 17 teaches:
	(Claim 19) the at least one additional knife edge is added to the tip shroud by an additive manufacturing process. [M1, Col. 8, ll. 14-54.]

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over T1, M1, and B2 as applied to claim9 above, and further in view of US 8,047,793 to Baumas et al. (B1).





In Re Claim 15:
T1 teaches:
	The Turbine blade of claim 9, with the features as disclosed. 

T1 does not teach:
	Explicit recital that the overall axial length of the pocket is wider than the overall circumferential width. 

B1 teaches:
	When forming a pocket by casting, the pocket can be improved in stress absorption and weight distribution as well as casting cost and quality, by using a second pocket(16,17) in a recessed region. [Figures 2 and 3, Col. 2, ll. 9-33.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of T1 to place a second deeper pocket in the plenum, as taught by B1, for the purpose of further reducing the weight and improving stress absorption, casting cost and quality.  This would yield the limitation of a recessed pocket whose axial length is significantly less than its circumferential width.] 

Claims 1-2, 4-7, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over T1 in view of US 8,192,166 to Beeck et al. (B2), US 3,846,899 to Gross(G1) and US 2005/0274009 to Powers (P1).

In Re Claim 1:
T1 teaches:
	The office refers to Section 11 above for the first 103 rejection for claim 1, noting the same is taught here.  

T1 does not teach:
	Forming an additional knife edge, and forming it by adding material to an outer surface of the tip shroud.

B2 teaches:
	It is known that when designing blades with one tip rail (120, Figure 4) that alternatively shrouds with two tip rails(420, 520, Figure 5). [Col. 5, ll. 25-27, 50-53.] This is advantageous as they provide an improved hot gas sealing capability, by reducing hot working gas flow over their tips and reduce hot working gas access to the casing. [Col. 5, ll. 45-67.]

G1 teaches:
A method for providing sealing teeth on a sealing surface, involving the application of grooves in the surface and the application of providing teeth(18) to the surface.  This method involved producing and brazing each tooth into the surface.  This can either be as a repair step for a damaged blade tooth, or by modifying a normal surface. [Abstract for repair step. Col. 2, ll. 62-67 disclose placing it on original equipment. 

P1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of T1, to provide two knife edges as taught by B2, for the purpose of improving the sealing effectiveness at the tip shroud and reduce hot gas flow over the casing.  This would a first knife edge and an additional knife edge.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming the knife edges of T1 in view of B2, that the use of brazing methods to apply knife edges can be utilized as formation and not just repair, and thus to use the method of P1, to produce a groove and then braze for each tooth, for the purpose of providing a known in the art alternative method of providing teeth on a surface to casting, involving preparing a groove, brazing a tooth, preparing a groove, brazing a tooth, and so on.  This would yield the limitation of a blade tip shroud wherein each knife edge is attached to the surface by a machining process then a brazing process. Thus the second knife edge is added to a blade having the first knife edge, and it is to the provided blade by brazing.   This would further yield material added to the blade, after manufacturing, similar to the material removed by the formation of the additional recesses by T1, and thus the weight removed would be related, “functional” in so far as it is definite, by some value of equal to, less than, or more than, the weight of the material added by the knife edge.  

In Re Claims 2-7:
T1 as modified in claim 1 teaches:
	The turbine blade of claim 1, wherein:
	(Claim 2) the pocket is placed in the tip shroud by an EDM process. [T1, Page 16, ¶151 discloses the cooling configuration elements may be machined into the shroud; and that EDM is one of the 
	(Claim 3) the pocket is placed in the tip shroud during casing of the turbine blade. [T1, Page 16, ¶151 discloses the cooling configuration elements may be cast into the shroud.  The cooling pocket(87) is one of the cooling configuration elements. The office further notes, even if this feature were not present in the disclosure a product-by-process rejection would be suitable in light of the fact that this is a process limitation in a structural limitation and the structural elements are explicitly present.]
	(Claim 4) The pocket extends into the airfoil. [T1 Figure 15 shows the plenum extends into the airfoil region below the tip shroud lower surface(61).]
	(Claim 5) the pockets surrounds one or more cooling holes(T1,33) the one or more cooling channels. [T1, Figure 15 shows the pocket encompasses(33) and Page 16, ¶152.]
	(Claim 6) claim 5, the pocket surrounds one or more cooling holes(75) extending into the tip shroud. [T1, Figure 15, Page 16, ¶152.]
	(Claim 7) the second knife edge is added by brazing. [G1, Col. 4, ll. 23-61, P1, Figure 3.]

In Re Claim 17:
T1 teaches:
	The office refers to Section 11 above for the first 103 rejection for claim 1, noting the same is taught here.  
	
T1 does not teach:


B2 teaches:
	It is known that when designing blades with one tip rail (120, Figure 4) that alternatively shrouds with two tip rails(420, 520, Figure 5). [Col. 5, ll. 25-27, 50-53.] This is advantageous as they provide an improved hot gas sealing capability, by reducing hot working gas flow over their tips and reduce hot working gas access to the casing. [Col. 5, ll. 45-67.]

G1 teaches:
A method for providing sealing teeth on a sealing surface, involving the application of grooves in the surface and the application of providing teeth(18) to the surface.  This method involved producing and brazing each tooth into the surface.  This can either be as a repair step for a damaged blade tooth, or by modifying a normal surface. [Abstract for repair step. Col. 2, ll. 62-67 disclose placing it on original equipment. 

P1 teaches:
	A step of forming a knife seal may be carried out by first machining a pocket for the individual tooth(35) then a subsequent step of producing an insert(61) a tooth(62) and then brazing. [Figure 2-3.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of T1, to provide two knife edges as taught by B2, for the purpose of improving the sealing effectiveness at the tip shroud and reduce hot gas flow over the casing.  This would a first knife edge and an additional knife edge.


In Re Claim 20:  
T1 as modified in claim 17 teaches:
	(Claim 20) the at least one additional knife edge is added to the tip shroud by a brazing process. [G1, Col. 4, ll. 23-61, P1, Figure 3.]
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745